          Case 1:19-cv-07865-AJN Document 32 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                   8/4/2020
SOUTHERN DISTRICT OF NEW YORK




   Edgar Bronfen,

                         Plaintiff,                                  19-cv-7865 (AJN)

                 –v–                                                       ORDER

  Santander Bank, N.A.,

                         Defendant.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that this case has been settled, Dkt. No. 31, it is
hereby ORDERED that the above-captioned action is discontinued without costs to any party
and without prejudice to restoring the action to this Court’s calendar if the application to restore
the action is made within thirty (30) days. To be clear, any application to reopen must be filed
within thirty days of this Order; any application to reopen filed thereafter may be denied solely
on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: August 4, 2020                                 __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
